WashingtonFirst Bank
Supplemental Executive Retirement Agreement

WashingtonFirst Bank
Supplemental Executive Retirement Agreement


This WashingtonFirst Bank Supplemental Executive Retirement Agreement
(“Agreement”) is made and entered into effective this 1st day of April, 2014
(the “Effective Date”), between WashingtonFirst Bank (“Bank”), a Virginia
banking corporation, and Shaza L. Andersen (“Executive”).


Article 1
Benefits Tables


The following tables describe the benefits available to the Executive, or the
Executive’s Beneficiary, upon the occurrence of certain events. Capitalized
terms have the meanings given them in Article 3. Except for death, each benefit
described is in lieu of any other benefit herein.


Table A: Retirement Benefit
Normal Retirement Age (“NRA”) = Sixty-Five (65)
Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Executive’s Separation from Service following Normal Retirement Age
An annual benefit amount equal to thirty percent (30%) of the Executive’s final
base salary in the year in which the Executive has a Separation from Service
following attainment of his or her Normal Retirement Age, as provided by the
Bank’s human resource department
The annual benefit amount, payable in monthly installments, for a period of
fifteen (15) years following the Executive’s Separation from Service.


The annual benefit amount payments shall begin six (6) full calendar months
following the Executive’s Separation from Service (see Section 4.2 below), and
shall continue for a period of fifteen (15) years following the Executive’s
Separation from Service. Monthly installments of the benefit amount shall be
paid on the first day of each month; with such payments commencing within thirty
(30) days following the six (6) month holding period as provided for
hereinabove.










--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement



Table B: Benefit Available Prior to Retirement
Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Voluntary Separation from Service
Accrued Liability Balance as of date of Executive’s Separation from Service
multiplied by the following fraction:
•    0% if the Separation from Service occurs prior to the fifth anniversary of
the Effective Date;
•    10% if the Separation from Service occurs on or after the fifth
anniversary, but prior to the sixth anniversary of the Effective Date;
•    20% if the Separation from Service occurs on or after the sixth
anniversary, but prior to the seventh anniversary of the Effective Date;
•    40% if the Separation from Service occurs on or after the seventh
anniversary, but prior to the eighth anniversary of the Effective Date;
•    60% if the Separation from Service occurs on or after the eighth
anniversary, but prior to the ninth anniversary of the Effective Date;
•    80% if the Separation from Service occurs on or after the ninth
anniversary, but prior to the tenth anniversary of the Effective Date;
•    100% if the Separation from Service occurs on or after the tenth
anniversary of the Effective Date.


Lump sum


Accrued Liability Balance payment shall occur six (6) full calendar months
following the Executive’s Separation from Service




2



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement



Involuntary Separation from Service
Accrued Liability Balance as of date of Executive’s Separation from Service
multiplied by the following fraction:
•    0% if the Separation from Service occurs prior to the fifth anniversary of
the Effective Date, except in the case of a Change In Control
•    100% if the Separation from Service occurs on or after the fifth
anniversary of the Effective Date, or at any time following a Change In Control


Lump sum


Accrued Liability Balance payment shall occur six (6) full calendar months
following the Executive’s Separation from Service


Separation from Service following a Change In Control
Notwithstanding anything to the contrary contained herein, upon a Change In
Control, the Executive shall be entitled to his or her full Table A Retirement
Benefit, calculated based on the Executive’s salary in effect at the time of the
Change In Control.




At the election of the Executive, either (i) in accordance with Table A or,(ii)
a Lump Sum payment equal to the Present Value of such benefits; provided,
however that the Executive’s election shall be made at the time of execution of
this Agreement; and provided further, that if no election is made, the benefit
shall be paid in a Lump Sum.
If the Executive elects Table A benefits, the annual benefit payment shall be
payable in accordance with Table A following the Executive’s Normal Retirement
Age. If death occurs prior to reaching Normal Retirement Age, the benefit
payments will commence within thirty (30) days following the Executive’s death.


If the Executive elects a Lump Sum payment, such payment shall occur six (6)
full calendar months following the Executive’s Separation from Service.
Separation from Service following a Disability
Accrued Liability Balance as of date of the Executive’s Separation from Service
Lump sum


Accrued Liability Balance payment shall occur six (6) full calendar months
following the Executive’s Separation from Service








3



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Table C: Death Benefit
Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Death while actively employed
Table A Retirement Benefit, calculated based on the Executive’s salary in effect
on the date of death


The annual benefit amount, payable in monthly installments, for a period of
fifteen (15) years following the date of death
Payment to Executive’s Beneficiary to occur within thirty (30) days following
Executive’s death
Death during installment payout of benefit under Tables A or B
Remaining installment payments, if any, under Table A or B
Remaining installment payments, if any, under Table A or B
Payment(s) to Executive’s Beneficiary to continue on same schedule as if
Executive had lived









Article 2
Purpose


The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank, the Bank’s
holding company WashingtonFirst Bankshares, Inc. (the “Company”), and the
Company’s shareholders, and to align the interests of the Executive and those
shareholders. The Bank promises to make certain payments to the Executive, or
the Executive’s Beneficiary, at retirement, death, or upon some other qualifying
event pursuant to the terms of this Agreement.


Article 3
Definitions and Construction


It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Internal Revenue Code (the "Code"). It is also intended that
this Agreement be “unfunded” and maintained for a select group of management or
highly compensated employees of the Bank, for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the Executive or Beneficiary under the Code prior
to actual receipt of benefits.


Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:


3.1
“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including APB 12 and FAS 106. Accordingly,
the Bank shall establish a liability retirement account for the


4



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Executive into which appropriate accruals shall be made using a reasonable
discount rate, which is at least equal to the Applicable Federal Rate (AFR), and
which may be adjusted from time to time.


3.2
“Beneficiary” shall mean the person(s) designated by the Executive, including
the estate of the Executive, entitled to a benefit under this Agreement.



3.3
“Board” shall mean the Board of Directors of the Bank.



3.4
“Change in Control” shall mean a change in ownership or control of the Bank or
the Company as defined in Treasury Regulation §1.409A-3(i)(5) or any
subsequently applicable published authority or guidance.



3.5
“Disability” shall mean a determination by the Plan Administrator, in its sole
discretion, that the Executive is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
that is expected to result death or is expected to last for a continuous period
of not less than 12 months.



3.6
“Effective Date” shall mean April 1, 2014.



3.7
“Involuntary Separation from Service” shall mean that the Bank terminates
Executive’s employment at any time before Executive’s Normal Retirement Age and
such termination is not considered a Termination for Cause. A Separation from
Service for “Good Reason” will also be treated as an Involuntary Separation from
Service, provided such Separation from Service meets the necessary “safe harbor”
conditions as set forth under Section 409A of the Code.



3.8
”Plan Year” shall mean each a twelve (12) month period commencing on January 1st
and ending on December 31st. The initial Plan Year shall commence on the
effective date of the Agreement.



3.9
“Present Value” shall mean a lump sum distribution under this Agreement and
distribution triggering event in which future benefits shall be discounted to
present value using the discount rate described in paragraph 3.1 above, such
calculation to be made by an independent actuary selected by the Bank.



3.10
“Separation from Service” shall mean that the Executive has retired or otherwise
has a termination of employment with the Bank. For purposes of this Agreement,
whether a termination of employment or service has occurred is determined based
on whether the facts and circumstances indicate that the Bank and Executive
reasonably anticipated that no further services would be performed after a
certain date, or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months).


5



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Facts and circumstances to be considered in making this determination include,
but are not limited to, whether the Executive continues to be treated as an
Executive for other purposes (such as continuation of salary and participation
in Executive benefit programs), whether similarly situated service providers
have been treated consistently, and whether the Executive is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. An Executive will be presumed not to have separated from
service where the level of bona fide services performed continues at a level
that is fifty percent (50%) or more of the average level of service performed by
the Executive during the immediately preceding thirty-six (36) month period. A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence, provided
Executive has the right to reemployment under an applicable statute or by
contract.


3.11
“Termination for Cause” shall mean a termination of service for:



(a)
Gross negligence or gross neglect of duties to the Bank; or

(b)
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive's employment and
resulting in a material adverse effect on the Bank.



3.12
”Unforeseeable Emergency” shall mean a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse, the Executive’s dependent, or the Executive’s Beneficiary,
loss of the Executive’s property due to casualty, other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Executive. The imminent foreclosure of or eviction from the Executive’s
primary residence may constitute an Unforeseeable Emergency. In addition, the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication, may constitute an
Unforeseeable Emergency. Finally, the need to pay for the funeral expenses of a
spouse, a beneficiary, or a dependent may also constitute an Unforeseeable
Emergency. At all times this definition shall be construed in accordance with
the definition under Section 409A.



3.12
“Voluntary Separation from Service” shall mean the Executive terminates
employment with the Bank prior to Normal Retirement Age for reasons other than
death, disability, Termination for Cause, or Separation from Service following a
Change in Control.



3.13
“Year of Service” shall mean each consecutive 12-month period, commencing on the
Effective Date of this Agreement and continuing until the Executive reaches the
Normal Retirement Age, during which the Executive is actively employed on a
full-time basis with the Bank.


6



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Article 4
Distributions During Lifetime


4.1
Hardship Distribution. The Bank may permit early withdrawals for an
Unforeseeable Emergency under certain circumstances arising as a result of
events beyond the control of the Executive. The Executive may submit an
application for an in-service early withdrawal due to an Unforeseeable Emergency
to the Board. If, in the discretion of the Board, the Executive is permitted to
take an early withdrawal due to an Unforeseeable Emergency, the Board shall make
a distribution to such Executive from the Executive’s Account. Such distribution
shall be paid in one (1) lump sum payment within thirty (30) days, after the
Board determines that the Executive is permitted to take an early withdrawal due
to an Unforeseeable Emergency. The amount of such lump sum payment shall be
limited to the amount reasonably necessary to meet the Executive’s requirements
to the extent such emergency is not relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Executive’s
assets, (to the extent the liquidation of such assets will not cause severe
financial hardship) or by cessation of deferrals.



4.2
Restriction on Timing of Distributions.  Solely to the extent necessary to avoid
penalties under Section 409A, distributions under this Agreement may not
commence earlier than six (6) months after a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the Executive hereto is considered a
“Specified Employee” of a publicly-traded company. In the event a distribution
is delayed pursuant to this Section, the originally scheduled distribution shall
be delayed for six (6) months, and shall commence instead on the first day of
the seventh month following Separation from Service. If payments are scheduled
to be made in installments, the first six (6) months of installment payments
shall be delayed, aggregated, and paid instead on the first day of the seventh
month, after which all installment payments shall be made on their regular
schedule. If payment is scheduled to be made in a lump sum, the lump sum payment
shall be delayed for six (6) months and instead be made on the first day of the
seventh month.



4.3
Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section
409A, the Executive may petition the Plan Administrator for a distribution of
that portion of the amount the Bank has accrued with respect to the Bank’s
obligations hereunder that is required to be included in the Executive’s income.
Upon the grant of such petition, which grant shall not be unreasonably withheld,
the Bank shall distribute to the Executive immediately available funds in an
amount equal to the portion of the amount the Bank has accrued with respect to
the Bank’s obligations hereunder required to be included in income as a result
of the failure of this Agreement to meet the requirements of Code Section 409A,
within ninety (90) days of the date when the Executive’s petition is granted.
Such a distribution shall effect and reduce the Executive’s benefits to be paid
under this Agreement.



4.4
Change in Form or Timing of Distributions. Any change to the form or timing of
distributions hereunder shall be considered made only when it becomes
irrevocable under the terms of


7



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

the Agreement. Any change will be considered irrevocable not later than thirty
(30) days following acceptance of the change by the Plan Administrator and must
comply with the following rules:


(a)    The change may not accelerate the time or schedule of any distribution,
except as     provided in Code Section 1.409A-3(j)(4);
(b)    The subsequent deferral election may not take effect until at least
twelve (12)     months after the date on which the election is made;
(c)    The payment (except in the case of death, Disability, or Unforeseeable
    Emergency) upon which the subsequent deferral election is made is deferred
for a     period of not less than five (5) years from the date such payment
would otherwise     have been paid; and
(d)    In the case of a payment made at a specified time, the election must be
made not     less than twelve (12) months before the date the payment is
scheduled to be paid.


Article 5
Beneficiary


5.1
Beneficiary. Executive shall have the right to name a Beneficiary of the death
benefit, if any, described in Article 1 herein. Executive shall have the right
to name such Beneficiary at any time prior to Executive’s death and submit it to
the Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and acknowledged by the Plan Administrator, the form
shall be effective. The Executive may change a Beneficiary designation at any
time by submitting a new form to the Plan Administrator. Any such change shall
follow the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator.



5.2
Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate.



5.3
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.




8



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Article 6
General Limitations


6.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment is terminated and such termination is a Termination for
Cause.



6.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.



6.3
Suicide or Misstatement. The Bank shall not pay any benefit under this Agreement
if the Executive commits suicide within three (3) years after the date of this
Agreement. In addition, the Bank shall not pay any benefit under this Agreement
if the Executive has made any material misstatement of fact on an employment
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.



Article 7
Administration of Agreement


7.1
Plan Administrator. The Bank shall be the Plan Administrator, unless the Bank
appoints a committee to be the Plan Administrator. The Bank may appoint a
Committee (“Committee”) of one or more individuals in the employment of Bank for
the purpose of discharging the administrative responsibilities of the Bank under
the Plan. The Bank may remove a Committee member for any reason by giving such
member ten (10) days’ written notice and may thereafter fill any vacancy thus
created. The Committee shall represent the Bank in all matters concerning the
administration of this Plan; provided however, the final authority for all
administrative and operational decisions relating to the Plan remains with the
Bank.



7.2
Authority of Plan Administrator. The Plan Administrator shall have full power
and authority to adopt rules and regulations for the administration of the Plan,
provided they are not inconsistent with the provisions of this Plan, and Section
409A of the Code, to interpret, alter, amend or revoke any rules and regulations
so adopted, to enter into contracts on behalf of the Bank with respect to this
Agreement, to make discretionary decisions under this Plan, to demand
satisfactory proof of the occurrence of any event that is a condition precedent
to the commencement of any payment or discharge of any obligation under the
Plan, and to perform any and all administrative duties under this Plan.



7.3
Recusal. An individual serving as Plan Administrator may be eligible to
participate in the Plan, but such person shall not be entitled to participate in
discretionary decisions under Article 7 relating to such person’s own interests
in the Plan.



7.4
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a


9



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

duly appointed representative), and may from time to time consult with counsel
who may be counsel to the Bank.


7.5
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



7.6
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.



7.7
Bank Information. To enable any party contracted for the purposes of assisting
the Plan Administrator in performing its duties under this Agreement to perform
its functions, the Bank shall supply full and timely information to such
contracted party on all matters relating to the date and circumstances of any
event triggering a benefit hereunder.



7.8
Annual Statement. Any party contracted for the purposes of assisting the Plan
Administrator in performing its duties under this Agreement shall provide to the
Bank, on the schedule set forth in the Administrative Services Contract, a
statement setting forth the benefits to be distributed under this Agreement.





Article 8
Claims and Review Procedures


8.1
General. If an Executive, Beneficiary or his or her representative is denied all
or a portion of an expected Agreement benefit for any reason and the Executive,
Beneficiary or his or her representative desires to dispute the decision of the
Plan Administrator, he or she must file a written notification of his or her
claim with the Plan Administrator.



8.2
Claims Procedure. Upon receipt of any written claim for benefits, the Plan
Administrator shall be notified and shall give due consideration to the claim
presented. If any Executive or Beneficiary claims to be entitled to benefits
under the Agreement and the Plan Administrator determines that the claim should
be denied in whole or in part, the Plan Administrator shall, in writing, notify
such claimant within ninety (90) days (forty-five (45) days if the claim is on
account of Disability) of receipt of the claim that the claim has been denied.
The Plan Administrator may extend the period of time for making a determination
with respect to any claim for a period of up to ninety (90) days (thirty (30)
days if the claim is on account of Disability), provided that the Plan
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day (or forty-five (45) day) period, of the circumstances requiring
the extension of time and the date by which the Plan Administrator expects to
render a decision. If the claim is denied to any extent by the Plan
Administrator, the Plan Administrator shall furnish the claimant with a written
notice setting forth:


10



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement



(a)    the specific reason or reasons for denial of the claim;
(b)    a specific reference to the Agreement provisions on which the denial is
based;
(c)    a description of any additional material or information necessary for the
claimant     to perfect the claim and an explanation of why such material or
information is     necessary; and
(d)    an explanation of the provisions of this Article.


Under no circumstances shall any failure by the Plan Administrator to comply
with the provisions of this Section 8.2 be considered to constitute an allowance
of the claimant’s claim.


8.3
Right of Appeal. A claimant who has a claim denied wholly or partially under
Section 8.2 may appeal to the Plan Administrator for reconsideration of that
claim. A request for reconsideration under this Section must be filed by written
notice within sixty (60) days (one-hundred and eighty (180) days if the claim is
on account of Disability) after receipt by the claimant of the notice of denial
under Section 8.2.



8.4
Review of Appeal. Upon receipt of an appeal the Plan Administrator shall
promptly take action to give due consideration to the appeal. Such consideration
may include a hearing of the parties involved, if the Plan Administrator feels
such a hearing is necessary. In preparing for this appeal the claimant shall be
given the right to review pertinent documents and the right to submit in writing
a statement of issues and comments. After consideration of the merits of the
appeal the Plan Administrator shall issue a written decision which shall be
binding on all parties. The decision shall specifically state its reasons and
pertinent Agreement provisions on which it relies. The Plan Administrator’s
decision shall be issued within sixty (60) days (forty-five (45) days if the
claim is on account of Disability) after the appeal is filed, except that the
Plan Administrator may extend the period of time for making a determination with
respect to any claim for a period of up one-hundred and twenty (120) days
(ninety (90) days if the claim is on account of Disability), provided that the
Plan Administrator determines that such an extension is necessary because of
special circumstances and notifies the claimant, prior to the expiration of the
initial one-hundred and twenty (120) day (or, if the claim is on account of
Disability, initial ninety (90) day) period, of the circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
a decision. Under no circumstances shall any failure by the Administrator to
comply with the provisions of this Section 8.4 be considered to constitute an
allowance of the claimant’s claim. In the case of a claim on account of
Disability: (a) the review of the denied claim shall be conducted by an employee
who is neither the individual who made the initial determination or a
subordinate of such person; and (b) no deference shall be given to the initial
determination. For issues involving medical judgment, the employee must consult
with an independent health care professional who may not be the health care
professional who rendered the initial claim.



8.5
Designation. The Plan Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article. Any
person so designated shall have the same authority and discretion granted to the
Plan Administrator hereunder.


11



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Article 9
Amendments and Termination


9.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform to written directives to the Bank from its auditors or bank
regulators or to comply with legislative changes or tax law, including without
limitation Section 409A of the Code and any and all Treasury regulations and
guidance promulgated thereunder.



9.2
Plan Termination – Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. Except as provided in Section
9.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, after such termination, benefit
distributions will be made at the earliest distribution event permitted under
Table A.



9.3
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 9.2, this Agreement may be terminated in the following circumstances:



(a)
Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank’s arrangements which are substantially similar to the Agreement are
terminated and all participants in such similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of such terminations;

(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive’s
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the participant participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangements that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;




12



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

Article 10
Miscellaneous


10.1
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



10.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.



10.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



10.4
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority (ies).



10.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the state where the Bank’s primary corporate headquarters is located,
except to the extent preempted by the laws of the United States of America.



10.6
Unfunded Arrangement. The Executive is a general unsecured creditor of the Bank
for the distribution of benefits under this Agreement. The benefits represent
the mere promise by the Bank to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive's life in which the Bank is the named beneficiary or
other informal funding asset is a general asset of the Bank to which the
Executive has no preferred or secured claim.



10.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.



10.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



10.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.




13



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

10.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.



10.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



10.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



10.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

11921 Freedom Drive
Suite 250
Reston, VA 20190

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


10.14
Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he or she has been afforded the opportunity to consult with independent
advisors of his or her choosing including, without limitation, accountants or
tax advisors and counsel regarding both the benefits granted to him or her under
the terms of this Agreement and the (i) terms and conditions which may affect
the Executive's right to these benefits, and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code, and any other taxes,
costs, expenses or liabilities whatsoever related to such benefits, which in any
of the foregoing instances the Executive acknowledges and agrees shall be the
sole responsibility of the Executive notwithstanding any other term or provision
of this Agreement. The Executive further acknowledges and agrees that the Bank
shall have no liability whatsoever related to any such personal tax effects or
other personal costs, expenses, or liabilities applicable to the Executive and
further specifically waives any right for himself or herself, and his or her
heirs, beneficiaries, legal representatives, agents, successor and assign to
claim or assert liability on the part of the Bank related to the matters
described above in this Section 9.14. The Executive further acknowledges that he
or she has read, understands and consents to


14



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

all of the terms and conditions of this Agreement, and that he or she enters
into this Agreement with a full understanding of its terms and conditions.


10.15
Section 409A of the Internal Revenue Code. Bank and Executive intend that
payments and benefits under this Agreement comply with or are exempt from
Section 409A of the Code, and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith or exempt therefrom. If for any reason, such as imprecision in
drafting, any provision of this Agreement does not accurately reflect its
intended establishment of an exemption from (or compliance with) Section 409A of
the Code, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Section 409A of the Code and shall be interpreted by Bank
in a manner consistent with such intent, as determined in the discretion of
Bank. It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code. If any other payments of money or other benefits due
to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board that does not cause such an accelerated or additional tax. Executive shall
not have any right to determine a date of payment of any amount under this
Agreement.



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement as of the date indicated above.


EXECUTIVE:        BANK:
WashingtonFirst Bank


/s/ Shaza L. Andersen         By        _/s/ Matthew R. Johnson
Shaza L. Andersen
                
Title    _Chief Financial Officer

15



--------------------------------------------------------------------------------

WashingtonFirst Bank
Supplemental Executive Retirement Agreement

BENEFICIARY DESIGNATION FORM


( )    New Designation    
( )    Change in Designation


I, ______________________, designate the following as Beneficiary under the
Agreement:


Primary:
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship






_____%


_____%
Contingent:
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship
_______________________________________________________________
 Name Relationship






_____%


_____%


_____%



Notes:
•
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

•
To name your estate as beneficiary, please write “Estate of [your name]”.

•
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.


Name:        _______________________________


Signature:    _______________________________    Date:    ____________


Received by the Plan Administrator this _____ day of __________________, 20___


By:    _______________________________


Title:    _______________________________

16

